Parker, J.
(dissenting) — I dissent. The doctrine announced by the majority opinion will require an owner of land which at some time happens to be inclosed with land of another adjoining, to forever maintain the portion of the fence bordering his land or to build and forever maintain a fence along the entire common boundary line of - the tracts. In other words, by this doctrine one owner is required to forever protect the land of an adjoining owner by fence simply because his land adjoins and an existing fence on three sides of each tract happens to inclose both tracts together. Baker v. Robbins quoted in the opinion is wholly foreign to the question here involved, in that the cattle were there in charge of Baker and he was responsible for their care. The case would have been exactly the same in principle had the farms been miles apart. This is not a question of the use of appellant’s land, but of who shall be compelled to fence respondent’s land against trespassers to whom appellant is a stranger.
Mount, J., concurs with Parker, J.